443 F.2d 1371
UNITED STATES of America, Plaintiff-Appellee,v.Eddie Mervin WHITTAKER, Freddie Williams, Appellants.
No. 26441.
United States Court of Appeals, Ninth Circuit.
July 15, 1971.
Rehearing Denied August 19, 1971.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
Gary B. Fleischman, Beverly Hills, Cal., for appellants.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Criminal Division, John W. Hornbeck, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, TRASK and CHOY, Circuit Judges.
PER CURIAM:


1
The judgments of conviction in this narcotics case are affirmed.


2
Appellants' best point is a claim of prejudice in the dismissal of the indictment and reindictment — loss of witnesses.


3
We are unable to find that the district court's finding of no prejudice from the delay was clearly erroneous.


4
The mandate will issue forthwith.